Citation Nr: 1635640	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-00 576	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a left toe disorder.

3.  Entitlement to service connection for chronic ear infections.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from January 1967 to December 1970 and his service included service in the Republic of Vietnam from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the appeal has since been transferred to the RO in St. Petersburg, Florida.  In April 2015, the Board remanded the appeal for additional development.  

As explained in the April 2015 remand, the Veteran withdrew his personal hearing request.  

The Board has characterized the claim for a TDIU as it appears above because the claim has been pending since June 10, 2009.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The claims of service connection for a left toe disorder and chronic ear infections as well as the claim for a TDIU prior to September 16, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 
FINDINGS OF FACT

1.  Sinusitis had its onset in service.

2.  Effective September 16, 2013, the Veteran's service-connected disabilities preclude substantially gainful employment.  





CONCLUSIONS OF LAW

1.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Effective September 16, 2013, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

The Veteran asserts that service connection is warranted for a sinus disorder because it started while on active duty and has continued to the current time.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with a sinus disorder-chronic sinusitis.  See, e.g., VA examination dated in February 2016.  Moreover, the Board finds that the Veteran's December 1970 separation examination, at which time he reported a history of sinusitis, is credible proof of the in-service incurrence of the sinus disease.  Lastly, the Board finds the Veteran's statement regarding having continued problems with observable symptom of his sinusitis when combined with the post-service treatment records that show chronic sinusitis playing a role in having a nasal septoplasty in September 2007 as well as shows continued problems with sinusitis in November 2011 is sufficient proof that his disorder has continued since service because the symptom of his sinusitis are observable by lay persons.  See Davidson. 

In reaching this conclusion, the Board has not overlooked the February 2016 VA examination in which it was opined that the Veteran's sinusitis was not due to his military service.  However, because symptoms of sinusitis are observable by a lay person the Board finds that the question of whether a disability has continued since service is in equipoise and with granting the Veteran the benefit of any doubt in this matter the Board concludes that it has.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, granting the Veteran the benefit of the doubt, the Board concludes that his sinus disorder is due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

The TDIU Claim

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  In calculating if the Veteran met the above schedular criteria VA combines the Veteran's service connected orthopedic disorders.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

Since September 16, 2013, the Veteran's service-connected disabilities (i.e., posttraumatic stress disorder (PTSD) rated at 70 percent, tinnitus rated at 10 percent, and bilateral hearing loss rated at 0 percent) result in a combined 70 percent evaluation and he meets the schedular criteria set forth in 38 C.F.R. § 4.16(a).  Accordingly, the final question for the Board to consider is when, if ever, his service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a). 

The claimant notified VA in his July 2009 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that he last worked full-time on August 14, 2008, from September 2002 to August 2008 his monthly income as a manager at Wal-Mart working 45 to 55 hours a week over a 5 day period was $4,800, and the most he had ever earned in a year was $60,000 in 2007.  He also notified VA that he had previously worked as a manager at CVS, Home Depot, and Target.  The Veteran also reported that his only education and training was three years of college.  In his subsequent September 2013 VA Form 21-8940, the Veteran notified VA that he had worked as a manager at Wal-Mart from September 2000 to August 2008, working 50 to 60 hours a week, and he earned $4,200 a month.  The Veteran also notified VA that he worked a second job as a chief from 2011 to 2012 and earned $350 per job.  He also recharacterized the most he had ever earned in a year as $50,000 in 2007.  At this time, he also reported that he left his last job because of a service-connected disability-PTSD.  He thereafter explained that he lost his last full-time job at Wal-Mart because he lost his temper and threatened another manager.  In the August 2014 VA Form 21-8940, the Veteran notified VA that, while he had applied for a job as a clerk in September 2012, he is still not working.  In the March 2015 VA Form 21-8940, the Veteran recharacterized his part-time employment from 2011 to 2012 as 4-5 hours as needed earning $200 a month as well as his highest level of education as 2 years of college.  At the January 2011 VA PTSD examination he also notified VA that he had mostly worked in retail operations since service.

Significantly, while the Veteran's work history is almost exclusively in retail as a manager, an occupation that involved regular interaction with co-workers as well as the general public, he notified the August 2012 audiological VA examiner that his hearing loss causes difficulty understanding people in all listening situations.  Similarly, at the January 2011 PTSD VA examination the Veteran reported problems with symptoms that would make it nearly impossible to work again in retail as a manger.  Specifically, the Veteran reported not being able to find a job since being fired from his long-term job at Wal-Mart because of a problem with another manager.  He thereafter reported that he had problem with anger management, being less and less social, not wanting to be around crowds, feeling panicky in stores and other public places, verbally assaulting people, having a desire to isolate himself, feeling very shaky and nervous with loud noises, poor sleep, having a short fuse ("I cannot tolerate stupidity"), and having panic attacks approximately once a month when in stores or the mall.  Likewise, at the May 2015 PTSD VA examination it was reported that he lost his job at Wall-Mary because of an argument with the district personnel manager and he reported that he doesn't like to go out and socialize as well as the fact that he only sleeps 4-5 hours per night.  Moreover, the examiner opined that the Veteran's PTSD causes him to have the following problems more than once a month: distressing memories; distressing dreams; avoidance; feelings of detachment or estrangement from others; persistent inability to experience positive emotion; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response, and sleep disturbance.  The examiner also opined that the Veteran had a depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including at work or a work like setting. 

Given the above, the Board finds that while the Veteran could probably obtain some type of employment, that the most probative evidence of record shows that his service-connected disabilities would prevent him from securing or following a "substantially gainful" occupation since September 16, 2013, given his work history in retail and the collective adverse impact his service-connected PTSD, bilateral hearing loss, and tinnitus would have on his ability to effectively interact with co-workers and the general public in his role as a manager.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's service-connected disabilities render him incapable of substantial gainful employment since September 16, 2013.  The Board therefore finds that the criteria for a TDIU have been met and a TDIU is warranted since September 16, 2013.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16(a).  


ORDER

Service connection for a sinus disorder is granted.

Subject to the law and regulations governing the payment of monetary benefits, TDIU benefits are granted effective from September 16, 2013.  


REMAND

As to the claim of service connection for a left toe disorder, the February 2016 VA examiner diagnosed the Veteran with left great toe gout.  Moreover the Veteran told the January 2011 VA PTSD examiner that, in substance, he was drinking too self-medicate the adverse psychiatric symptomatology caused by his service-connected PTSD.  Telling, heavy alcohol use is a known risk factors for developing gout.  Therefore, the Board finds that another remand is required to obtain a needed medical opinion as to whether the drinking caused by the Veteran's service-connected PTSD caused or aggravated his left great toe gout.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir 2001).

As to the claim of service connection for chronic ear infections, the Veteran has consistently claimed this this problem was caused by his sinus disorder.  Therefore, given the above decision that grants the Veteran service connection for a sinus disorder, the Board finds that this claim must be remanded to obtain a needed medical opinion as to whether his newly service-connected sinus disorder caused or aggravates his chronic ear infections.  

The claim for a TDIU prior to September 16, 2013, is inextricably intertwined with the above service connection claims.  Therefore, this issue is also remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file the Veteran's post-April 2016 treatment records from the Miami VA Medical Center

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with a left toe disorder, including left great toe gout, as well as ear infections and any continued problems since that time as well as any problems with employment caused by his service-connected disabilities prior to September 16, 2013.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Schedule the Veteran for an examination to determine the origins of any left toe disorder, including left great toe gout.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that any left toe disorder, including left great toe gout, is related to or had its onset in service, including his presumed exposure to herbicide as a result of his confirmed service in the Republic of Vietnam?  

(b)  Is it at least as likely as not that the Veteran's left great toe gout was caused by the alcohol he consumes to self-medicate the adverse symptomatology caused by his service-connected PTSD?  

(c)  Is it at least as likely as not that the Veteran's left great toe gout was aggravated (i.e., permanently worsened) by the alcohol he consumes to self-medicate the adverse symptomatology caused by his service-connected PTSD?  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the origins of his chronic ear infections.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Does the Veteran currently have or did he have at any time during the pendency of the appeal, a problem with chronic ear infections?

(b)  Is it at least as likely as not that chronic ear infections are related to or had its onset in service?  

(c)  Is it at least as likely as not that chronic ear infections were caused by the Veteran's service-connected sinus disorder?  

(c)  Is it at least as likely as not that chronic ear infections was aggravated (i.e., permanently worsened) by the Veteran's service-connected sinus disorder?  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then readjudicate the appeal.  If any benefit sought on is not granted in full, furnish the Veteran a SSOC that gives them notice of all the evidence added to the record since the February 2016 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


